DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed 02/28/2022.
	
Claims 1-21 are presented for examination.  Claims 1, 8, and 15 have been amended.

Allowable Subject Matter


2.	Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the results of a final search by the Examiner.


Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-3, 5-10, 12-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al.  (US 20160371020) in view of  Zheng et al. (US 20170289005).

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1: 
Sarkar teaches a method for implementing virtual machine (VM) compute to storage object proximity in a hyper-converged infrastructure (HCI) deployment comprising a cluster of host systems (method is provided for virtual machine data placement on a distributed storage system accessible by a cluster in a virtualized computing environment. …based on location data relating to the cluster, identifying a first fault domain and a second fault domain of the distributed storage system…selecting a first host with a first storage resource from the first fault domain and a second host with a second storage resource from the second fault domain; Abstract), the method comprising: 

analyzing, by a computer system, a layout of one or more storage objects of a VM to be placed within the cluster (a corresponding "distributed storage management module" 152 may be run on management entity 150 to manage distributed storage system 120. Users operating remote user devices 160 may also access management functionalities of management entity 150 via network 170, such as to create or update cluster 105, etc. In practice, management entity 150 may be implemented by one or more virtual or physical entities, and provide other management functionalities for managing other objects (e.g., hosts 110, virtual machines 112, etc.). User device 160 may be any suitable computing device, such as a user workstation, client device, mobile device, etc.… One aspect of storage management by distributed storage module 118 or distributed storage management module 152 is known as "data placement" or "virtual machine data placement". The terms refer generally to a process of determining which storage resource 122 to store data relating to virtual machine 112. Virtual machine data placement is usually performed during the provisioning of a new virtual machine 112 or when additional storage is allocated to an existing virtual machine 112; paragraphs 0019-0020); 

determining, by the computer system based on the analyzing, that the one or more storage objects of the VM are stored on a single host system or within a single fault domain of the cluster (virtual machine data placement may be implemented based on fault domain awareness to improve fault tolerance of distributed storage system 120. Here, the term "fault domain" 130 may generally refer to logical boundaries or zone within which a fault may affect one or more hosts 110 in cluster 105. For example, a fault may occur when storage resource 122 fails (e.g., failure of a capacity device, cache device, storage controller, etc.), network failure, host failure, power failure, etc…To identify different fault domains 130, fault domain identification may be performed for distributed storage system 120. In the example in FIG. 1, three fault domains may be identified. "Fault Domain A" may be identified to include "Host-01" with "Disk-01", "Host-02" with "Disk-02" and "Host-03" with "Disk-03"; "Fault Domain B" to include "Host-04" with "Disk-04", "Host-05 with "Disk-05"" and "Host-06 with "Disk-06" and "Fault Domain C" to include "Host-07" with "Disk-07" and "Host-08" with "Disk-08"; paragraphs 0023-0024).
Sarkar does not explicitly teach, Zheng teaches in response to the determining, placing, by the computer system, the VM on the single host system or within the single fault domain (the host computers can be assigned to the ROBO sites based on predefined criteria, which may include geographical and/or logical relationships between the host computers…a ROBO site may include more than two host computers. For example, in one ROBO site with four host computers, two host computers may be placed in Fault Domain A while two other host computers may be placed in Fault Domain B. VMs are distributed in host computers within Fault Domain A and Fault Domain B. A VM executing on a host computer within Fault Domain A may have one component of an object hosted in Fault Domain A and have a replica component of the same object hosted on a host computer in Fault Domain B. The object owner of an object hosted in Fault Domain A may be on hosted in a host computer in Fault Domain A or a host computer in Fault Domain B. When a network partition happens between Fault Domain A and Fault Domain B, no action needs to be taken if a VM and its object owner are hosted on the host computers in the same Fault Domain. However, if a VM and its object owner are not hosted in the same Fault Domain, the host computer that originally owns the object of the VM releases the ownership role of the object and a host computer in the Fault Domain at which the VM resides takes the ownership role of the VM so that the VM can continue to operate without interruption. paragraphs 0108 and 0136).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sarkar with Zheng because it would have provided the enhanced capability for generating, modifying and/or monitoring the current configurations of the host computers and the clients running on the host computers, for example, VMs. 
As to claim 2: 
Sarkar teaches the analyzing comprises: determining whether two or more fault domains have been configured for the cluster, each fault domain representing a subset of host systems in the cluster that share a common mode of failure (paragraphs 0050-0051). 

 As to claim 3: 
Sarkar teaches if two or more fault domains have not been configured for the cluster, the analyzing further comprises: determining whether protection is enabled for the one or more storage objects within a storage policy of the VM; and determining whether host pinning is enabled for the VM (paragraphs 0053-0055). 
As to claim 5: 
Sarkar teaches if two or more fault domains have been configured for the cluster, the analyzing further comprises: determining whether storage object replication across fault domains is enabled within a storage policy of the VM (paragraphs 0050-0052). As to claim 6: 
Sarkar teaches if storage object replication across fault domains is enabled, the one or more storage objects of the VM are determined to be stored within the single fault domain (paragraphs 0024-0025).As to claim 7: 
Sarkar teaches the analyzing is initiated either at a time of powering-on the VM or at a time of performing load balancing of VMs across the host systems of the cluster (paragraph 0035).
As to claims 8-10 and 12-14:
Refer to the discussion of claims 1-3 and 5-7 above, respectively, for rejections. Claims 8-10 and 12-14 are the same as claims 1-3 and 5-7, except claims 8-10 and 12-14 are non-transitory computer readable storage medium claims and claims 1-3 and 5-7 are method claims.

As to claims 15-17 and 19-21:
Refer to the discussion of claims 1-3 and 5-7 above, respectively, for rejections. Claims 15-17 and 19-21 are the same as claims 1-3 and 5-7, except claims 15-17 and 19-21 are computer system claims and claims 1-3 and 5-7 are method claims.

Response to Arguments 

4.	Applicant's arguments filed 02/28/2022 have been fully considered but are deemed to be moot in view of the new ground(s) of rejection necessitated by Applicant's amendments.  

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

6.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/
Primary Examiner, Art Unit 2199